The Attorney General is in receipt of your letter wherein you ask, in effect, an official opinion on the following question: Must the Board of Registration for Professional Engineers and Land Surveyors require a Texas Corporation doing business in the State to have a corporate seal as a condition to being registered in the State of Oklahoma? 18 Ohio St. 1.19 [18-1.19] enumerates the general powers all corporations possess which are authorized to do business in Oklahoma. Although relevant, it is not dispositive of your question where a specific statute exists which regulates the practice of corporate engineering in Oklahoma. 59 Ohio St. 475.21 [59-475.21] (1971).  A former Attorney General's opinion held that a corporation desiring to engage in the practice of engineering in Oklahoma must obtain a certificate of authorization. Op. Atty. Gen. No. 68-320 (Sept. 27, 1968). 59 Ohio St. 475.21 [59-475.21] sets out the requirements to which a corporation must comply to obtain a certificate of authorization. The only steps enumerated are that the corporation file with the Board an application sufficiently identifying all officers and board members of the corporation, including the identity of individuals duly registered in this State to practice engineering who will be responsible for the corporation's operations. A corporation meeting the statutory requirements shall be granted a certificate of authorization to do business in the State.  The only reference to a seal is found in 59 Ohio St. 475.21 [59-475.21](1) which provides in pertinent part: ". . . All final drawings, specifications, plans, reports, or other engineering papers or documents involving the practice of engineering, as defined in this Act, when issued or filed for public record, shall be dated and bear the signature and seal of the professional engineer who prepared or approved them." A careful reading of this clause indicates the legislative purpose to require all work products of an engineer issued or filed for public record to bear the seal of that individual. That is not to say, however, that a corporation must obtain a seal before it can be issued a certificate of authorization.  It is, therefore, the official opinion of the Attorney General that a corporation need not have a corporate seal before being granted a certificate of authorization to permit it to engage in the practice of engineering in Oklahoma. (RONALD LEE JOHNSON) (ksg)